Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 1 of 9 PageID #: 253
                                                                                  1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                  FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   ULTRAVISION TECHNOLOGIES,          )(

      5   LLC,                               )(     CIVIL ACTION NO.

      6          PLAINTIFF,                  )(     2:18-CV-100-JRG-RSP

      7   VS.                                )(     TYLER, TEXAS

      8                                      )(

      9   GOVISION, LLC, ET AL.,             )(     MAY 20, 2019

    10           DEFENDANTS.                 )(     9:12 A.M.

    11                            SCHEDULING CONFERENCE

    12            BEFORE THE HONORABLE CHIEF JUDGE RODNEY GILSTRAP

    13                         UNITED STATES DISTRICT JUDGE

    14    APPEARANCES:

    15

    16    FOR THE PLAINTIFF: (See Attorney Attendance Sheet docketed
                             in minutes of this hearing.)
    17

    18    FOR THE DEFENDANTS:(See Attorney Attendance Sheet docketed
                             in minutes of this hearing.)
    19

    20    COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                 Official Court Reporter
    21                           United States District Court
                                 Eastern District of Texas
    22                           Marshall Division
                                 100 E. Houston
    23                           Marshall, Texas 75670
                                 (903) 923-7464
    24

    25    (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 2 of 9 PageID #: 254
                                                                                  2



      1                                 I N D E X

      2   May 20, 2019

      3                                                          Page

      4        Appearances                                       1

      5        Hearing                                           3

      6        Court Reporter's Certificate                      9

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 3 of 9 PageID #: 255
                                                                                  3



      1             THE COURT:     Next I have a series of consolidated

      2   cases.   The lead case is Ultravision Technologies versus

      3   GoVision, LLC, Case No. 2:18-CV-01 -- excuse me, 0100.

      4   This is the designated lead case, although I understand it

      5   has subsequently been dismissed.         Consolidated together,

      6   though, with these cases include Case No. 2:18-CV-099,

      7   Ultravision Technologies versus Glux Visual Effects Tech;

      8   also consolidated with it is Case No. 2:18-CV-102,

      9   Ultravision -- Ultravision Technologies versus Leyard

    10    Optoelectronic Company, et al.; also consolidated as a part

    11    of these cases is 2:18-CV-103, Ultravision Technologies

    12    versus Shenzhen Liantronics Company, Ltd; also consolidated

    13    with it is 2:18-CV-108, Ultravision Technologies versus

    14    Prismaflex International France S.A., and Prismaflex USA,

    15    Inc.; also consolidated with it is 2:18-CV-112, Ultravision

    16    Technologies versus Shenzhen Absen Optoelectronic Company,

    17    Ltd. and Absen, Inc.; also consolidated with it is case

    18    2:18-CV-113, Ultravision Technologies versus Shenzhen AOTO

    19    Electronics and AOTO Electronics US; also consolidated with

    20    it is Case No. 2:18-CV-116, Ultravision Technologies versus

    21    Unilumin Group and Unilumin LED Technologies; and also

    22    consolidated with it is 2:18-CV-118, Ultravision

    23    Technologies versus Yaham Optoelectronics Company, Limited,

    24    and LED USA, Inc.

    25              All right.     In regard to this series of
Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 4 of 9 PageID #: 256
                                                                                  4



      1   consolidated cases, what's the announcement from Plaintiff,

      2   Ultravision Technologies?

      3              MR. BAXTER:    For the Plaintiff, Your Honor, Sam

      4   Baxter.    We do not consent, Your Honor.

      5              THE COURT:    All right.     Let's begin with the

      6   various Defendants starting with Glux Visual Effects Tech.

      7              MR. YARBROUGH:     Your Honor, Trey Yarbrough.         To

      8   inform the Court, Glux Visual Effects Tech, to our

      9   knowledge, has never been served.

    10               THE COURT:    All right.     In addition to that

    11    statement, are you here to make an announcement for them,

    12    Mr. Yarbrough?

    13               MR. YARBROUGH:     No, Your Honor, other than to

    14    convey that information.

    15               THE COURT:    All right.     Let's go through the

    16    remaining Defendants and see what the status of those are.

    17               What's the announcement from Leyard Optoelectronic

    18    Company?

    19               MR. YARBROUGH:     Your Honor, Trey Yarbrough, and I

    20    would have the same announcement or conveyance of

    21    information on behalf of Leyard.         To our knowledge, they

    22    have not been served.

    23               THE COURT:    And next is Shenzhen Liantronics

    24    Company.

    25               MR. YARBROUGH:     Your --
Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 5 of 9 PageID #: 257
                                                                                  5



      1              THE COURT:    Is that your --

      2              MR. YARBROUGH:     Excuse me, Your Honor.

      3              Trey Yarbrough on behalf of Shenzhen Liantronics

      4   and Liantronics LLC, and to our knowledge, neither of those

      5   Defendants have been served.

      6              THE COURT:    All right.     The next set of Defendants

      7   would be Prismaflex International and Prismaflex USA.

      8              MR. DAVIS:    Your Honor, Joshua Davis on behalf of

      9   the Prismaflex Defendants.        We do not consent.

    10               THE COURT:    All right.     Shenzhen Absen

    11    Optoelectronic Company and Absen, Inc.?

    12               MS. SMITH:    Your Honor, Melissa Smith on Shenzhen

    13    Absen and Absen, Inc.       We do not consent.

    14               THE COURT:    All right.     The next Defendants

    15    include Shenzhen AOTO Electronics and AOTO Electronics U.S.

    16               MR. YARBROUGH:     Your Honor, Trey Yarbrough on

    17    behalf of AOTO Electronics US LLC.          We do not consent.

    18               With respect to Shenzhen AOTO Electronics Company

    19    Limited, to our knowledge, they have not been served.

    20               THE COURT:    All right.     What about Unilumin Group

    21    and Unilumin LED?

    22               MR. YARBROUGH:     Your Honor, Trey Yarbrough on

    23    behalf of Unilumin LED Technology Florida, LLC, we do not

    24    consent.

    25               With respect to Unilumin Group Company Limited,
Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 6 of 9 PageID #: 258
                                                                                  6



      1   Your Honor, to our knowledge, they have not been served.

      2             THE COURT:     And what about Yaham Optoelectronics

      3   Company and Yaham LED USA, do we have an announcement?

      4             Any here -- anyone here from Orrick Herrington

      5   and Sutcliffe?     They appear to be the counsel listed of

      6   record.

      7             Well, we've got some Defendants who apparently

      8   have not been served, some who have been and announced, and

      9   somebody that didn't show up.         Let's see if we can figure

    10    this out.

    11              Mr. Baxter, can you enlighten the Court as to the

    12    status of these various Defendants from the Plaintiff's

    13    standpoint.

    14              MR. BAXTER:     Your Honor, it's my understanding and

    15    my belief that some of those Defendants have been served,

    16    but I'll need to double-check and let the Court know.

    17              THE COURT:     Does anyone have any information about

    18    the Yaham Defendants and why there's not an appearance or

    19    announcement this morning on their behalf?

    20              MR. YARBROUGH:      Your Honor, Trey Yarbrough.         May I

    21    provide the Court with a little more detail?

    22              With respect to Unilumin Group Company Limited,

    23    which is a Chinese company, my understanding is that some

    24    agency of the government has been served, but it's not

    25    effective service on the company.
Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 7 of 9 PageID #: 259
                                                                                  7



      1             With respect to the others that I identified for

      2   the Court, we are not aware, have no knowledge of there

      3   being any service at all.        I simply wanted to give the

      4   Court more detail.

      5             THE COURT:     All right.     Well, confronted with

      6   what's before the Court this morning, my intention is to go

      7   ahead and proceed with scheduling.

      8             If we have Defendants who have not been

      9   effectively served or that service is somewhere between

    10    here and what foreign shores they may reside upon, the

    11    Court will certainly be open to request to readdress the

    12    deadlines once those remaining Defendants are active in the

    13    case.

    14              But I'm not going to -- I'm not going to fail to

    15    schedule the case this morning given that we do have

    16    clearly Defendants who are here and have -- have answered

    17    and responded and are appropriate for scheduling.

    18              This looks like it's somewhat of a mixed bag in

    19    that regard, and my intention is to go ahead and proceed

    20    with scheduling with an understanding that we may have to

    21    make adjustments for these other Defendants as they come

    22    into the case.     I think that's the best course forward at

    23    this juncture, given where we are.

    24              All right.     Thank you, Mr. Yarbrough.

    25              (The following portion was held later in the
Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 8 of 9 PageID #: 260
                                                                                  8



      1   scheduling conference.)

      2             THE COURT:     And in the Ultravision Technologies

      3   cases, as consolidated, with the various Defendants as

      4   called, including cases ending in 099, 102, 103, 108, 112,

      5   113, 116, and 118, claim construction is set in each of

      6   those cases for January the 29th, 2020 before Magistrate

      7   Judge Payne, jury selection is set in each of those cases

      8   before me on August the 17th, 2020.

      9             (Hearing concluded.)

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:18-cv-00100-JRG-RSP Document 60 Filed 05/30/19 Page 9 of 9 PageID #: 261
                                                                                  9



      1                               CERTIFICATION

      2

      3              I HEREBY CERTIFY that the foregoing is a true and

      4   correct transcript from the stenographic notes of the

      5   proceedings in the above-entitled matter to the best of my

      6   ability.

      7

      8

      9    /S/ Shelly Holmes                              5/30/19
          SHELLY HOLMES, CSR, TCRR                        Date
    10    OFFICIAL REPORTER
          State of Texas No.: 7804
    11    Expiration Date: 12/31/20

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
